Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 1 of 19 PageID #: 33




                                                   1:20CR43JJM-PAS
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 2 of 19 PageID #: 34
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 3 of 19 PageID #: 35
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 4 of 19 PageID #: 36
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 5 of 19 PageID #: 37
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 6 of 19 PageID #: 38
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 7 of 19 PageID #: 39
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 8 of 19 PageID #: 40
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 9 of 19 PageID #: 41
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 10 of 19 PageID #: 42
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 11 of 19 PageID #: 43
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 12 of 19 PageID #: 44
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 13 of 19 PageID #: 45
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 14 of 19 PageID #: 46
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 15 of 19 PageID #: 47
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 16 of 19 PageID #: 48
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 17 of 19 PageID #: 49
Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 18 of 19 PageID #: 50
 Case 1:20-cr-00043-JJM-PAS Document 6 Filed 07/10/20 Page 19 of 19 PageID #: 51




 the defendants shall forfeit to the United States any other property of the defendants,

 up to the value of the property described above, pursuant to Title 21, United States

 Code, Section 853(p).


                                                 A TRUE BILL:
                                                    REDACTED




 AARON L. WEISMAN
 United States Attorney



<;?��
 PAUL F. DAiY,JR.
 Assistant U.S. Attorney


                                                 Date:    '7. IO ·2 D
                                                         -------
 WILLIAM J. FERLAND
 Assistant U.S. Attorney
 Criminal Division Chief




                                            19
